Title: From Thomas Jefferson to George Hammond, 19 June 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia. June 19. 1793.

In answer to your letter of the 14th. inst. I have the honor to inform you that the French privateers therein mentioned were required to depart to the dominions of their own sovereign, and nothing particularly expressed as to their ulterior movements; that it is expected that the speedy departure of those vessels will obviate the inconveniencies apprehended in your letter; and that it will be considered whether any practicable arrangements can be adopted to prevent the augmentation of the force of the armed vessels of any of the belligerent powers within our ports by means which we have a right to controul. I have the honour to be with great respect Sir your most obedient & most humble servt

Th: Jefferson

